DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed September 6th, 2022 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments have overcome each and every 112(b) Rejection previously set forth in the Final Office Action mailed June 10th, 2022 and are hereby withdrawn in light of their correction. However, an additional 112a Rejection is necessitated in light of applicant’s amendment as set forth in the pertinent section below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notably, applicant’s claims newly recite “the anti-herniation appendage preventing herniation of the seal as the rotary plate rotates the hole and the anti-herniation appendage across at least respective portions of the at least three seals, wherein pneumatic communication between the hole and the bore of each of the at least three seals is mutually exclusive as the rotary plate rotates about the rotation axis such that communication with the bores of two of the at least three seals simultaneously is avoided”. Notably, the consideration and possession of “any negative limitation or exclusionary proviso must have basis in the original disclosure… The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)” (MPEP 2173.05(i) is relevant).
While examiner observes that applicant notes “Operation of each of the P&V function, left turn assist function, right turn assist function, and MCM function may be mutually exclusive such that only one of the P&V function, left turn assist function, right turn assist function, and MCM function may be able to be operated at any given time” [0013, 0025] and “In the illustrative embodiment of Figs. 3-7, inflation of the P&V bladders 68a-c, the left turn assist bladder 72, and the right turn assist bladder 72 and the pressurization of the MCM envelope 74 is mutually exclusive such that only one of the associated P&V function, right turn assist function, left turn assist function, and MCM function is able to be operated at any given time. Similarly, deflation of P&V bladders 68a-c, the left turn assist bladder 72, and the right turn assist bladder 72 is mutually exclusive”.
However Examiner further observes in concordance with applicant’s specification and claims that the claims appear to more broadly claim the exclusionary proviso relationship, differentiating from the original exclusionary proviso. There is a degree of uncertainty as to whether applicant possesses adequate possession of the broader claimed limitation (particularly of an exclusionary proviso) while the original disclosure is considerably more narrow. Where conflicting language in applicant’s specification (“embodiment” [0012-0014], “may be”, and that “Although certain illustrative embodiments have been described in detail above, many embodiments, variations and modifications are possible that are still within the scope and spirit of this disclosure as described herein and as defined in the following claims.” [0114]). These particular statements render the figures merely illustrative, not wholly instructive to form the basis of applicant’s newly claimed subject matter. Furthermore, there is a lack of ‘full, clear, concise, and exact terms’ to support the broader limitation offered by applicant which leaves effectively open an unclear, and inexact scope of how many seals (correspondent with an exclusionary proviso) are mutually exclusive with the bores. Essentially, applicant’s original disclosure appears to set forth mutual exclusivity of four seals and four bores correspondent to ‘the P&V function, left turn assist function, right turn assist function, and MCM function’ with no alternatives offered. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (MPEP 2173.05(i)). However, such limitations and alternative elements/configurations do not appear to be positively recited in the specification and it is unclear if possession exists for their exclusion in the claims to result in the ‘at least three’ and ‘at least two’ limitations with respect to an exclusionary proviso.
In light of the considerable extent of the claimed subject matter, claim 1 (and dependents thereof) are precluded from search. It is respectfully requested for applicant to explain how the mutual exclusivity of the ‘at least three’ seals and bores possessing mutually exclusive communication of ‘at least two’ such seals and bores is possessed from “Operation of each of the P&V function, left turn assist function, right turn assist function, and MCM function may be mutually exclusive such that only one of the P&V function, left turn assist function, right turn assist function, and MCM function may be able to be operated at any given time” [0013, 0025] or any other particulars of applicant’s disclosure that avails the broader claim limitation; bearing in mind the consideration and weight of exclusionary provisos.
Claims 2-20 are additionally rejected under 112a or 112 pre-AIA  second paragraph as being dependent upon a rejected antecedent claim (claim 1). 
Response to Arguments
Applicant’s arguments, see Remarks, filed September 6th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 112a due to concerns of possession as set forth in the section immediately prior. The claims have been precluded from search.
Applicant’s arguments, see Remarks (pages 5-7), filed September 6th, 2022, with respect to 103 Rejections have been fully considered and are persuasive.  The 103 Rejections of June 10th, 2022 has been withdrawn.
Notably, Examiner agrees Hand does not appear to disclose three seals and bores of mutual communication that prevent communication with any other two bores/seals (utilizing four seals and bores, however, such seals and bores being communicative with at least one other bore and seal to form a pneumatic loop).
However, due to the considerable questions arisen from the 112a matters above, the claims are precluded from further search at present until explanation of the matters discussed in the 112a Section prior are conferred or otherwise amendments rendered.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/11/2022